NOTE: This order is nonprecedential.

   Wntteb ~tate~ qcourt of ~peaI~
       for tbe jfeberaI Qttrcutt

       ASIA PACIFIC MICROSYSTEMS, INC.,
                   Appellant,

                             v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,

                           AND
 HEWLETT-PACKARD COMPANY AND HEWLETT-
  PACKARD DEVELOPMENT COMPANY, L.P.,
              Intervenors.


                        2012-1225


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-723.


                        ORDER
     Upon consideration of Asia Pacific Microsystems, Inc.'s
filing of its corrected brief,

    IT Is ORDERED THAT:

   The International Trade Commission, Hewlett-
Packard Company and Hewlett-Packard Development
ASIA PACIFIC v. ITC                                            2


Company, L.P.'s briefs are due 40 days from the date of
this order.

                                FOR THE COURT


      DEC 0 6 2012               lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Steven D. Ling, Esq.                         til lEO
    Panyin A. Hughes, Esq.             u.s.THE FEDER!.', "'t'.CUITFOR
                                            COURt OF APPEAlS
    Ahmed J. Davis, Esq.
                                             DEC 06 ZU12
s26
                                               JAN HORBAlY
                                                  CLERK